Citation Nr: 0025123	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to June 
1976.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The veteran canceled his request for a hearing by letter in 
June 1995.  Accordingly, his appeal will be decided on the 
evidence currently of record.

By a rating decision in March 1997, the RO provided de novo 
adjudication of a claim for service connection for PTSD.  No 
appeal was completed within one year of notice of that denial 
determination.  As such, it is not for separate consideration 
by the Board on this appeal.


FINDINGS OF FACT

1.  The veteran did not appeal a March 1990 RO determination 
which denied a reopened claim of entitlement to service 
connection for a psychiatric disability.

2.  Evidence received since the March 1990 RO decision is 
cumulative or redundant of evidence previously of record or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a psychiatric disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran's claim for service connection for a psychiatric 
disability was originally denied on the merits by an 
unappealed RO determination in December 1983.  Most recently, 
in March 1990, the RO denied a reopened claim for service 
connection for a psychiatric disability.  The veteran was 
informed of the denial and he did not appeal within one year 
of notice of that decision.  Accordingly, that determination 
is final.  38 U.S.C.A. § 7105 (West 1991).

The evidence pertinent to the issue of service connection for 
a psychiatric disability which was of record at the time of 
the March 1990 rating decision included pre-service medical 
records, and the veteran's service medical records.  The pre-
service medical records establish the veteran was rendered 
unconscious and stuporous, suggesting decerebrate spasticity, 
on hospital admission in July 1969 following an automobile 
accident.  A pneumoencephalography in July 1969 was normal.  
He was a subdural hematoma suspect, was placed on Ritalin and 
Dilantin, and made a recovery from his stupor.  He was 
discharged on Dilantin in August 1969 with a dismissal 
diagnosis of cerebral contusion.  There were no psychiatric 
complaints or clinical finding of psychiatric abnormality on 
examination for entrance into service in July 1971.  

In January 1972, he complained of memory loss, including of 
his company commanding officer's name, when he reported a 
history of being unconscious following the aforementioned 
automobile accident.  The impression was post-traumatic 
amnesia versus malingering.  He was referred to the mental 
health clinic.  The record does not contain clinical 
documentation of follow-up evaluation at a mental health 
clinic at that time.  The records reveal that the veteran 
complained of nervousness in June 1973 due to commotion in 
his barracks when he was trying to sleep.  In August 1973, he 
was prescribed Valium for recurrent anxiety, and Benadryl for 
insomnia in September 1973.  In October 1973, the veteran 
requested medicine for nerves due to marital difficulties.  
He was again prescribed Valium.  In June 1974, he was 
prescribed Valium for complaints of sleeplessness and 
nervousness, when no pathologic finding was made on 
examination.  He smelled of alcohol.  The impressions were 
insomnia of unknown etiology, and chronic alcoholism.  Three 
days later, in June 1974, the veteran was treated for an 
overdose of Valium and alcohol.  In August 1975, he was 
treated for possible overdose of Valium.  The diagnoses were 
Valium and Erythromycin overdose and chronic passive-
aggressive personality.  His condition on discharge was 
"recovered."  On examination for separation from service, 
in January 1976, there were no psychiatric complaints or 
clinical finding of psychiatric abnormality.  

Also of record at the time of the March 1990 decision, were 
private medical records dated from June 1981 to March 1986 
and VA medical records dated from March 1982 to November 
1989.  These records do not mention any psychiatric treatment 
or complaints.

The veteran appeared before hearing officers at the RO in 
April 1987 and November 1989.  The veteran testified that he 
had a psychiatric disorder which he developed while in 
service.

Also of record at the time of the March 1990 decision was a 
November 1989 VA neuropsychiatric examination report.  The 
veteran told the examiner that he had had a nervous disorder 
in service.  Following neuropsychiatric evaluation, the VA 
examiner diagnosed schizophrenia. 

The evidence received since the March 1990 rating action 
includes VA medical records, private medical records and a 
January 1997 VA examination report.  

VA medical records dated in January and February 1991 show 
treatment for a back disability.

May 1994 private hospital records show treatment for 
headaches and flu.

VA outpatient records dated from March to June 1996 show 
complaints of insomnia, anxiety and suicidal ideation.  The 
assessments included major depressive disorder with psychotic 
features and schizotypal avoidant traits.

On VA psychiatric examination in January 1997 the VA examiner 
indicated that the veteran did not have post-traumatic stress 
disorder.  The examiner thought that the veteran had a 
psychotic disorder and the diagnosis was major depression 
with psychosis.

Medical evidence submitted since the March 1990 rating 
decision, considered in conjunction with the record as a 
whole, fails to show that the veteran currently experiences 
an acquired psychiatric disorder that has been related to 
active service by competent evidence.  These records indicate 
current diagnoses of major depression and schizophrenia.  
However, these newly submitted records do not provide any 
evidence indicating that the veteran's current psychiatric 
disorder is related to service.  Just as prior to the March 
1990 rating decision, the veteran is not competent to provide 
an opinion in that regard as such matters require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Since none of the newly submitted evidence has any 
bearing on whether the veteran has a current psychiatric 
disability due to his service, these records are not material 
to the veteran's claim.  Since new and material evidence has 
not been submitted since the March 1990 RO decision, 
reopening of the claim for service connection for a 
psychiatric disability is not warranted.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
psychiatric disability is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

